UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 YONG XU, on his own behalf and on behalf of others
 similarly situated,
                                                                       19 Civ. 11885 (PAE)
                                       Plaintiff,
                        -v-                                          ORDER OF DEFAULT
                                                                        JUDGMENT
 KEALOHA SUSHI INC. et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On December 30, 2019, plaintiff Yong Xu filed the complaint on behalf of a putative

class alleging claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. and

New York Labor Law (“NYLL”), N.Y. Lab. Law § 605 et seq. Dkt. 1. The same day, this Court

referred the case to Magistrate Judge Aaron for pretrial management. Dkt. 7. On January 21,

2020, plaintiff served the complaint on all defendants. Dkts. 8–13. Service for each defendant,

including the John Doe defendants, was accepted by a manager of Kealoha Sushi Inc. Id.

       On February 27, 2020, Judge Aaron held a pretrial conference during which only the

plaintiff appeared. Dkt. 16. Judge Aaron ordered that, if defendants had not appeared by March

30, 2020, plaintiff should seek one or more Certificates of Default from the Clerk of Court. Id.

Defendants did not appear. Judge Aaron held a second conference, during which only the

plaintiff appeared. Dkt. 17. Plaintiff obtained Certificates of Default against all defendants.

Dkts. 28–33.

       On June 18, 2020, plaintiff filed a request for an extension of time to file an amended

complaint reflecting the true identities of the defendants, which Judge Aaron granted. Dkts. 35–

36. On July 3, 2020, plaintiff filed the first amended complaint. Dkt. 37. On September 2,

                                                    1
2020, plaintiff served the first amended complaint on all defendants. Dkts. 40–43. Service was

accepted by defendant Song Chen. Id. Defendants did not appear.

       On October 13, 2020, plaintiff obtained Certificates of Default as to the defendants

named in the first amended complaint. Dkts. 56–59. Judge Aaron ordered plaintiff to file any

motion for a default judgment by November 4, 2020. Dkt. 60. On November 4, 2020, pursuant

to this Court’s Individual Rules of Practice, plaintiff filed a motion for a default judgment, a

memorandum of law in support of the motion, and a supporting declaration. Dkts. 61–63. On

the same day, plaintiff filed a motion for attorneys’ fees and costs, memorandum of law in

support of the motion, and a supporting declaration. Dkts. 64–66.

       On November 6, 2020, the Court issued an order to show cause ordering defendants to

appear and oppose the motions for a default judgment and attorneys’ fees by December 3, 2020.

Dkt. 67. On November 10, 2020, plaintiff served defendants, by first class mail, plaintiff’s

motions for a default judgment and attorneys’ fees and supporting documents and the Court’s

order to show cause. Dkts. 68.

       The Court has reviewed plaintiff’s motion for a default judgment pursuant to Federal

Rule of Civil Procedure 55(b), Dkt. 61, memorandum of law, Dkt. 63, and supporting

declaration, Dkt. 62. Because proof of service has been filed, defendants have not answered the

complaint, the time for answering the complaint has expired, and defendants failed to appear to

contest entry of a default judgment for that purpose, the Court enters a default judgment for

plaintiff against the defendants.

       The Court, by separate order, has commissioned an inquest into damages and referred

plaintiff’s motion for attorneys’ fees and costs to Judge Aaron for a report and recommendation.




                                                  2
The Court respectfully directs the Clerk of the Court to terminate the motion pending at docket

61.



       SO ORDERED.

                                                       
                                                    ____________________________________
                                                    Paul A. Engelmayer
                                                    United States District Judge
Dated: May 4, 2021
       New York, New York




                                                3
